DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 9-14, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 9, 11-13, and 16 of U.S. Patent No. 11, 064,118, hereinafter referred to as the ‘118 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are more broad in scope than those of the ‘118 patent, as indicated below.
Regarding claim 1, claim 1 compares to claim 1 of the ‘118 patent as indicated below:
Current Application
‘118 Patent
Notes
A system for dynamic stabilization adjustment, the system comprising: one or more physical processors configured by machine-readable instructions to:
A system for dynamic stabilization adjustment, the system comprising: one or more physical processors configured by machine-readable instructions to:
Verbatim the same
obtain visual information defining visual content of a video, the visual content captured by an image capture device during a capture duration, the visual content having a field of view
obtain visual information defining visual content of a video, the visual content captured by an image capture device during a capture duration, the visual content having a field of view
Verbatim the same
assess context of the capture of the visual content by the image capture device
assess context of the capture of the visual content by the image capture device as a function of progress through the capture duration
Current application is more broad
determine a stabilization parameter value for the visual content based on the context of the capture of the visual content by the image capture device, the stabilization parameter value controlling placement of a viewing window within the field of view of the visual content for stabilization of the visual content, the viewing window defining an extent of the visual content to be included within a punchout of the visual content for the stabilization of the visual content
determine one or more values of one or more stabilization parameters for the visual content as the function of progress through the capture duration based on the context of the capture of the visual content by the image capture device… wherein the visual content is stabilized based on a punchout of one or more extents of the visual content, the punchout placed within the field of view of the visual content, further wherein the one or more stabilization parameters include a weight balance parameter, the weight balance parameter controlling an extent to which the placement of the punchout within the field of view of the visual content compensates for rotational velocity and rotational acceleration of the image capture device.
Current application is more broad
and effectuate the stabilization of the visual content based on the stabilization parameter value
and effectuate stabilization of the visual content as the function of progress through the capture duration based on the one or more values of the one or more stabilization parameters, 
Current application is more broad.


Thus, as can be seen above, claim 1 of the current application is more broad in scope than claim 11 of the ‘118 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 1 of U.S. Patent No. 11,064,118.





As for claim 2, claim 2 is verbatim the same as claim 3 of the 118 patent.
With regard to claim 3, claim 3 is merely a rewording of claim 4 of the ‘118 patent.  In particular, the determination of rotational velocity and acceleration (claim 4 of the ‘118 patent) inherently requires a direction of gravity.
Regarding claim 4, claim 5 of the ‘118 patent reads on the limitations of claim 4.  It is noted that applicant uses the word “or”.  Therefore, only one of the limitations has to be met.
As for claim 9, claim 9 of the current application is merely a rewording of claim 8 of the ‘118 patent.
With regard to claim 10, the limitations of claim 10 can be found in the language of claim 1 of the ‘118 patent.  
Regarding claim 11, claim 11 compares to claim 9 of the ‘118 patent as indicated below:
Current Application
‘118 Patent
Notes
A method for dynamic stabilization adjustment, the method performed by a computing system including one or more processors, the method comprising:
A method for dynamic stabilization adjustment, the method performed by a computing system including one or more processors, the method comprising:
Verbatim the same
obtaining, by the computing system, visual information defining visual content of a video, the visual content captured by an image capture device during a capture duration, the visual content having a field of view
obtaining, by the computing system, visual information defining visual content of a video, the visual content captured by an image capture device during a capture duration, the visual content having a field of view
Verbatim the same
assessing, by the computing system, context of the capture of the visual content by the image capture device
assessing, by the computing system, context of the capture of the visual content by the image capture device as a function of progress through the capture duration
Current application is more broad
determining, by the computing system, a stabilization parameter value for the visual content based on the context of the capture of the visual content by the image capture device, the stabilization parameter value controlling placement of a viewing window within the field of view of the visual content for stabilization of the visual content, the viewing window defining an extent of the visual content to be included within a punchout of the visual content for the stabilization of the visual content
determining, by the computing system, one or more values of one or more stabilization parameters for the visual content as the function of progress through the capture duration based on the context of the capture of the visual content by the image capture device… wherein the visual content is stabilized based on a punchout of one or more extents of the visual content, the punchout placed within the field of view of the visual content, further wherein the one or more stabilization parameters include a weight balance parameter, the weight balance parameter controlling an extent to which the placement of the punchout within the field of view of the visual content compensates for rotational velocity and rotational acceleration of the image capture device.
Current application is more broad
and effectuating, by the computing system, the stabilization of the visual content based on the stabilization parameter value.
and effectuating, by the computing system, stabilization of the visual content as the function of progress through the capture duration based on the one or more values of the one or more stabilization parameters, 
Current application is more broad.


Thus, as can be seen above, claim 11 of the current application is more broad in scope than claim 9 of the ‘118 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 9 of U.S. Patent No. 11,064,118.
As for claim 12, claim 12 is verbatim the same as claim 11 of the 118 patent.
With regard to claim 13, claim 13 is merely a rewording of claim 12 of the ‘118 patent.  In particular, the determination of rotational velocity and acceleration (claim 12 of the ‘118 patent) inherently requires a direction of gravity.
Regarding claim 14, claim 13 of the ‘118 patent reads on the limitations of claim 14.  It is noted that applicant uses the word “or”.  Therefore, only one of the limitations has to be met.
As for claim 19, claim 19 of the current application is merely a rewording of claim 16 of the ‘118 patent.
With regard to claim 20, the limitations of claim 20 can be found in the language of claim 11 of the ‘118 patent.  












Claims 1-3, 5-7 and 11-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 11, and 13-16 of U.S. Patent No. 11,336,832, hereinafter referred to as the ‘832 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because because the claims of the current application are more broad in scope than those of the ‘832 patent, as indicated below.
Regarding claim 1, claim 1 compares to claim 1 of the ‘832 patent as indicated below:
Current Application
‘832 Patent
Notes
A system for dynamic stabilization adjustment, the system comprising: one or more physical processors configured by machine-readable instructions to:
A system for horizon leveling videos, the system comprising: one or more physical processors configured by machine-readable instructions to:
Merely horizon level is a form of stabilization
obtain visual information defining visual content of a video, the visual content captured by an image capture device during a capture duration, the visual content having a field of view
obtain video information defining a video, the video including video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including visual content captured at different moments within the capture duration, the visual content viewable as a function of progress through the progress length, the visual content having a field of view
Current application is more broad
assess context of the capture of the visual content by the image capture device
obtain rotational position information for the video, the rotational position information characterizing rotational positions of the image capture device as a function of progress through the capture duration
Current application is more broad; rotational position information is a form of context of the visual content.
determine a stabilization parameter value for the visual content based on the context of the capture of the visual content by the image capture device, the stabilization parameter value controlling placement of a viewing window within the field of view of the visual content for stabilization of the visual content, the viewing window defining an extent of the visual content to be included within a punchout of the visual content for the stabilization of the visual content
determine a viewing window for the visual content as a function of progress through the progress length based on the rotational positions of the image capture device as the function of progress through the capture duration, the viewing window defining extents of the visual content to be included within horizon-leveled visual content as the function of progress through the progress length, wherein determination of the viewing window includes determination of a placement of the viewing window within the field of view of the visual content as the function of progress through the progress length based on the rotational positions of the image capture device as the function of progress through the capture duration
Current application is more broad
and effectuate the stabilization of the visual content based on the stabilization parameter value
and generate the horizon-leveled visual content based on the viewing window, the horizon-leveled visual content including a punchout of the extents of the visual content defined by the viewing window, wherein inclusion of the extents of the visual content defined by the viewing window within the horizon-leveled visual content effectuates horizon leveling of the visual content.
Current application is more broad.


Thus, as can be seen above, claim 1 of the current application is more broad in scope than claim 1 of the ‘832 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 1 of U.S. Patent No. 11,336,832.

















As for claim 2, claim 2 recites the limitation of the context of the visual content including motion of the image capture device.  In the 2nd limitation of claim 1 of the ‘832 patent obtains rotational position information of the capture device over time.
With regard to claim 3, claim 3 is merely a rewording of the 2nd limitation of claim 1 of the ‘118 patent.  In particular, the determination of rotational position inherently requires information on a direction of gravity if an accelerometer is used.
Regarding claim 5, claim 5 more broadly recites the limitations regarding horizon leveling in claim 1 of the ‘832 patent.
As for claim 6, claim 6 more broadly recites the limitations of margin distortion than those of claims 3-6 of the ‘832 patent.
With regard to claim 7, claim 7 more broadly recites the limitations of margin distortion than those of claims 3-6 of the ‘832 patent.
Regarding claim 11, claim 11 compares to claim 11 of the ‘832 patent as indicated below:
Current Application
‘832 Patent
Notes
A method for dynamic stabilization adjustment, the method performed by a computing system including one or more processors, the method comprising:
A method for horizon leveling videos, the method performed by a computing system including one or more processors, the method comprising:
Merely horizon level is a form of stabilization
obtaining, by the computing system, visual information defining visual content of a video, the visual content captured by an image capture device during a capture duration, the visual content having a field of view
obtaining, by the computing system, video information defining a video, the video including video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including visual content captured at different moments within the capture duration, the visual content viewable as a function of progress through the progress length, the visual content having a field of view
Current application is more broad
assessing, by the computing system, context of the capture of the visual content by the image capture device
obtaining, by the computing system, rotational position information for the video, the rotational position information characterizing rotational positions of the image capture device as a function of progress through the capture duration
Current application is more broad; rotational position information is a form of context of the visual content.
determining, by the computing system, a stabilization parameter value for the visual content based on the context of the capture of the visual content by the image capture device, the stabilization parameter value controlling placement of a viewing window within the field of view of the visual content for stabilization of the visual content, the viewing window defining an extent of the visual content to be included within a punchout of the visual content for the stabilization of the visual content
determining, by the computing system, a viewing window for the visual content as a function of progress through the progress length based on the rotational positions of the image capture device as the function of progress through the capture duration, the viewing window defining extents of the visual content to be included within horizon-leveled visual content as the function of progress through the progress length, wherein determining the viewing window includes determining a placement of the viewing window within the field of view of the visual content as the function of progress through the progress length based on the rotational positions of the image capture device as the function of progress through the capture duration
Current application is more broad
and effectuating, by the computing system, the stabilization of the visual content based on the stabilization parameter value.
and generating, by the computing system, the horizon-leveled visual content based on the viewing window, the horizon-leveled visual content including a punchout of the extents of the visual content defined by the viewing window, wherein inclusion of the extents of the visual content defined by the viewing window within the horizon-leveled visual content effectuates horizon leveling of the visual content.
Current application is more broad.


Thus, as can be seen above, claim 11 of the current application is more broad in scope than claim 11 of the ‘832 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 11 of U.S. Patent No. 11,336,832.
As for claim 2, claim 2 recites the limitation of the context of the visual content including motion of the image capture device.  In the 2nd limitation of claim 11 of the ‘832 patent obtains rotational position information of the capture device over time.
With regard to claim 3, claim 3 is merely a rewording of the 2nd limitation of claim 11 of the ‘118 patent.  In particular, the determination of rotational position inherently requires information on a direction of gravity if an accelerometer is used.
Regarding claim 5, claim 5 more broadly recites the limitations regarding horizon leveling in claim 11 of the ‘832 patent.
As for claim 6, claim 6 more broadly recites the limitations of margin distortion than those of claims 13-16 of the ‘832 patent.
With regard to claim 7, claim 7 more broadly recites the limitations of margin distortion than those of claims 13-16 of the ‘832 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murgia et al. (U.S. Publ. No. 2017/0041545).
Regarding claim 1, Murgia discloses a system and method for stabilizing images.  More specifically and as it relates to the applicant’s claims, Murgia discloses a system (electronic device, 100; see paragraph 0033) for dynamic stabilization adjustment, the system comprising: one or more physical processors (host processor, 112) configured by machine-readable instructions (see paragraph 0035) to: obtain visual information defining visual content of a video (see paragraph 0028 where the device stabilizes video), the visual content captured by an image capture device (camera unit, 102; see Figure 1 and paragraph 0034) during a capture duration, the visual content having a field of view (images captured by a camera inherently have a field of view); assess context of the capture of the visual content by the image capture device (see paragraphs 0029-0032 and 0056 where a context of the captured video is determined); determine a stabilization parameter value for the visual content based on the context of the capture of the visual content by the image capture device (also see paragraphs 0029-0032 where based on the context one or more stabilization parameters are applied to the video); the stabilization parameter value controlling placement of a viewing window within the field of view of the visual content for stabilization of the visual content, the viewing window defining an extent of the visual content to be included within a punchout of the visual content for the stabilization of the visual content (See paragraphs 0060 and 0071 where stabilization is based on a punchout (i.e. cropped image)); and effectuate the stabilization of the visual content based on the stabilization parameter value (step 306; see paragraph 0056 where the determined stabilization parameters are applied to the video).
As for claim 2, Murgia discloses context of the capture of the visual content by the image capture device includes motion of the image capture device.  See paragraphs 0029-0030 where the context involves determining a motion of the image capture device.
With regard to claim 3, Murgia discloses the use of accelerometers.  See paragraph 0037.  Accelerometers inherently detect a direction of gravity. Also see paragraph 0022 of Appl. No. 11/774,488 (U.S. Publ. No. 2009/0007661), which was incorporated by reference into Murgia, which specifically discloses detecting rotational acceleration.
Regarding claim 4, Murgia discloses the context is a motion type (See paragraphs 0030 and 0032 where the context include the type of motion (i.e. how the device is held, walking, running, etc.) or mounting type (See paragraph 0030 and 0032 where how the device is mounted is a type of context.)
As for claim 5, Murgia discloses that the stabilization parameter can be a horizon leveling parameter value.  Murgia discloses determining and correcting rotation in 3 different axes.  See paragraph 0037.  Thus, the rotation of the image can be corrected such that the horizon is leveled.
With regard to claim 6, Murgia discloses the use of a margin distortion parameter for controlling a stabilization margin between the field of view and the viewing window.  See paragraph 0060.
Regarding claim 7, Murgia discloses the use of a margin distortion parameter for controlling a type of distortion.  See paragraph 0047 where the type of distortion is taken into account.
As for claim 8, Murgia discloses the use of a motion blur parameter for controlling an extent to which motion blur is taken into account.  See paragraphs 0047-0053 where intra-frame and inter-frame motion is taken into account.
With regard to claim 9, Murgia discloses that the one or more stabilization parameters include a stickiness parameter, the stickiness parameter controlling an extent to which the placement of the punchout within the field of view of the visual content follows motion of the image capture device.  See paragraph 0060 where a stickiness parameter (stabilization strength) is a parameter.  Murgia discloses that the stabilization strength controls the extent to which the cropped image is moved with respect to previous images (i.e. motion).
Regarding claim 10, Murgia discloses the use of a weight balance parameter for controlling an extent to which placement of the viewing window compensates for different types of motion.  See paragraph 0050 where different weights are applied to inter-frame and intra-frame motion.
Claim 11 is considered a method claim substantively corresponding to claim 1.  Please see the discussion of claim 1 above.  
Claim 12 is considered a method claim substantively corresponding to claim 2  Please see the discussion of claim 2 above.  
Claim 13 is considered a method claim substantively corresponding to claim 3.  Please see the discussion of claim 3 above.  
Claim 14 is considered a method claim substantively corresponding to claim 4.  Please see the discussion of claim 4 above.  
Claim 15 is considered a method claim substantively corresponding to claim 5.  Please see the discussion of claim 5 above.  
Claim 16 is considered a method claim substantively corresponding to claim 6.  Please see the discussion of claim 7 above.  
Claim 17 is considered a method claim substantively corresponding to claim 7.  Please see the discussion of claim 7 above.  
Claim 18 is considered a method claim substantively corresponding to claim 8.  Please see the discussion of claim 8 above.  
Claim 19 is considered a method claim substantively corresponding to claim 9.  Please see the discussion of claim 9 above.  
Claim 20 is considered a method claim substantively corresponding to claim 10.  Please see the discussion of claim 10 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        October 8, 2022